Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on February 16, 2021. Claims 1-5, 11, 21, and 25 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-5, 11, 21, and 25 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Smith et al., U.S. Patent Application Publication No. US 2011/0288743, in view of Fujii et al., U.S. Patent Application Publication No US 2009/0202370, hereinafter referred to as Smith and Fujii, respectively.

6.	Regarding independent claims 1, Smith discloses a method associated with an idle managed and air conditioned truck-mounted, hydraulically manipulated and electrically insulated aerial work platform, the method comprising the steps of: providing an alternate source of rotary 

7.	Fujii teaches driving an auxiliary hydraulic pressure generator which has a first electrical connection to a source of stored electric energy.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

causing said alternate source of rotary power for driving an air conditioning compressor to drive said air conditioning compressor when said primary source of rotary power for driving the air conditioning compressor is unavailable; and said alternate source of rotary power for driving said air conditioning compressor is configured to utilize said primary source of rotary power for driving the air conditioning compressor, when said engine of the vehicle is running, to charge said source of stored electric energy.

9.	Claims 2-5 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 11, Smith discloses a system associated with an idle managed and air conditioned truck-mounted, the system comprising: a compressor drive system for providing an alternate source of rotary power for driving an air conditioning compressor on a 

11.	Fujii teaches an auxiliary hydraulic pressure generator with a primary source of driving the auxiliary hydraulic pressure generator has a first electrical connection to a source of stored electric energy.

12.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

hydraulically manipulated and electrically insulated aerial work platform, wherein said first engine connection with an engine of the vehicle transmits rotary power solely through a plurality of mechanical connections; a compressor drive system controller configured to cause said compressor drive system to drive said air conditioning compressor when said primary source of rotary power is unavailable; a battery for providing electric energy to said compressor drive system; a primary hydraulic pressure generator with a primary source of driving the hydraulic pressure generator has a second engine connection to the engine of the vehicle

13.	Claim 11 is therefore allowable.

14.	Regarding independent claims 21, Smith discloses a system associated with an idle managed and air conditioned truck-mounted platform, the system comprising: a compressor system for providing an alternate source of power for an air conditioning compressor on a 

15.	Fujii teaches a hydraulic pump with a primary driving source having a first electrical connection to a source of stored electric energy.

16.	Regarding independent claim 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

hydraulically manipulated and electrically insulated aerial work platform, the system comprising: a compressor system controller configured to cause said compressor system to drive said air conditioning compressor when said primary source of rotary power is unavailable; a battery for providing electric energy to said compressor drive system; a power take off (PTO) pump with a primary source of driving the PTO pump having a second engine connection to the engine of the vehicle.

17.	Claim 21 is therefore allowable.

18.	Regarding independent claims 25, Smith discloses a method associated with an idle managed and air conditioned truck-mounted, the method comprising the steps of: providing an alternate source of power for driving an air conditioning compressor on a vehicle where a primary source of power for driving the air conditioning compressor has a first engine connection with an engine of the vehicle.


20.	Regarding independent claim 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

hydraulically manipulated and electrically insulated aerial work platform, the method comprising the steps of: driving an auxiliary hydraulic pressure generator which has a first electrical connection to a source of stored electric energy; causing said alternate source of power for driving an air conditioning compressor to drive said air conditioning compressor when said primary source of power for driving the air conditioning compressor is unavailable; and said alternate source of power for driving said air conditioning compressor is configured to utilize said primary source of power for driving the air conditioning compressor, when said engine of the vehicle is running, to charge said source of stored electric energy.

21.	Claim 25 is therefore allowable.

22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665